           Case 1:20-cv-00301-RA Document 19 Filed 07/20/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                    DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 7/20/2020

 VECTOR MEDIA SOUTH, LLC,

                             Plaintiff,

                        v.                                           20-CV-301 (RA)

 TRT TRANSPORTATION, INC., doing                                         ORDER
 business as CHICAGO TROLLEY
 COMPANY AND CHICAGO DOUBLE
 DECKER COMPANY et al.,

                             Defendants.

 RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming initial status

 conference in this case in person. Counsel should still submit their joint letter and proposed case

 management plan by July 24, 2020, as directed in the Court’s June 8, 2020 Order. Dkt. 17. If

 the parties are unable to submit their joint letter and proposed case management plan by July 24,

 they shall request an extension to do so. In their joint letter, the parties should also indicate

 whether they can do without a conference altogether. If not, the Court will hold the conference

 by telephone. In any event, counsel should review and comply with the Court’s Emergency

 Individual Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-

 ronnie-abrams.

 SO ORDERED.

Dated:    July 20, 2020
          New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
